            Case 1:19-cr-10141-LTS Document 57 Filed 09/06/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA,

        v.
                                                           Crim. No. 19-10141-LTS
 SHELLEY M. RICHMOND JOSEPH,

                Defendant.



      DEFENDANT SHELLEY M. RICHMOND JOSEPH’S UNOPPOSED MOTION
           FOR LEAVE TO FILE MEMORANDUM IN SUPPORT OF HER
        MOTION TO DISMISS THE INDICTMENT IN EXCESS OF 20 PAGES


       Defendant Shelley M. Richmond Joseph hereby moves this Court for leave to file a

memorandum in support of her motion to dismiss the Indictment in excess of 20 pages. As

support for this Motion, Judge Joseph states as follows:

       1.      This prosecution is novel, and Judge Joseph believes for good reason.

       2.      Accordingly, Judge Joseph believes multiple separate and independent grounds

exist for dismissing the Indictment as a matter of law, and more than 20 pages is required to

discuss and explicate these multiple independent grounds for dismissal. These grounds include:

(1) judicial immunity; (2) the impermissibly broad application of the obstruction of justice

statutes; and (3) the well-established constitutional principles that underly our federal system of

dual sovereignty.

       3.      The proposed supporting memorandum is 31 pages.

       4.       The government does not oppose Defendant’s request to file a memorandum in

excess of 20 pages.
          Case 1:19-cr-10141-LTS Document 57 Filed 09/06/19 Page 2 of 3



       WHEREFORE, Judge Joseph seeks leave to file a memorandum in support of her motion

to dismiss of up to 31 pages in length.

                                             Respectfully submitted,



                                             SHELLEY M. RICHMOND JOSEPH

                                             /s/ Thomas M. Hoopes
                                             THOMAS M. HOOPES, ESQ.
                                             BBO No. 239340
                                             /s/ Douglas S. Brooks
                                             DOUGLAS S. BROOKS, ESQ.
                                             BBO No. 636697
                                             LibbyHoopes, P.C.
                                             399 Boylston Street
                                             Boston, MA 02116
                                             617.338.9300
                                             Email: thoopes@libbyhoopes.com

                                             /s/ Elizabeth N. Mulvey
                                             ELIZABETH N. MULVEY, ESQ.
                                             Crowe & Mulvey
                                             77 Franklin Street, 3rd Floor
                                             Boston, MA 02110
                                             617.426.4488
                                             emulvey@croweandmulvey.com

Dated: September 6, 2019



                      LOCAL RULES 7.1 and 112.1 CERTIFICATION

        I hereby certify that undersigned counsel has conferred with counsel for the United States
in a good-faith effort to resolve or narrow the issues raised by this Motion, and the United States
does not oppose the relief requested herein.

                                             /s/ Douglas S. Brooks
                                             Douglas S. Brooks




                                                 2
          Case 1:19-cr-10141-LTS Document 57 Filed 09/06/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-participants on September 6, 2019.



                                                     /s/ Thomas M. Hoopes
                                                     Thomas M. Hoopes




                                                 3
